 
Exhibit 10.29.5
 
FIFTH AMENDMENT TO
REVOLVING CREDIT, TERM LOAN, CAPITAL
EXPENDITURE LOAN, GUARANTY AND SECURITY AGREEMENT
 
Preamble.     THIS FIFTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN, CAPITAL
EXPENDITURE LOAN, GUARANTY AND SECURITY AGREEMENT (hereinafter, together with
all schedules and exhibits hereto, and any supplements, additions, modifications
or amendments thereto made from time to time called the “Fifth Amendment”),
dated as of December 11, 2002 (the “Fifth Amendment Date”), is made by and among
HLM DESIGN, INC., a Delaware corporation, as borrower (“Borrower”); all those
parties identified in the Credit Agreement (defined below) as the “Affiliate
Guarantors” (the “Affiliate Guarantors”); WHITEHALL BUSINESS CREDIT CORPORATION,
a New York corporation (hereinafter, together with its successors and permitted
assigns, called “WBCC”), as successor-in-interest to IBJ WHITEHALL BUSINESS
CREDIT CORPORATION, as sole Lender thereunder and as agent for all Lenders from
time to time party thereto and any Issuer (WBCC, acting in such latter capacity,
the “Agent”).
 
The Borrower, and the Affiliate Guarantors (collectively, the “Obligors”), and
WBCC (the foregoing parties herein sometimes collectively called the “Parties”
and individually called a “Party”) are parties to a certain Revolving Credit,
Term Loan, Capital Expenditure Loan, Guaranty and Security Agreement, dated as
of February 7, 2000 (which is, as amended to date, including pursuant to this
Fifth Amendment, called herein the “Credit Agreement”), pursuant to which, among
other things, WBCC, as sole Lender, has agreed to extend credit and other
financial accommodations to the Borrower.
 
The Parties have agreed to modify and amend the Credit Agreement in the manner,
and subject to the terms and conditions, set forth hereinbelow.
 
NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the Parties, each
intending to be legally bound, hereby agree as follows:
 
SECTION 1.    Definitions. Capitalized terms used in this Fifth Amendment and
not defined herein are defined in the Credit Agreement.
 
SECTION 2.    Amendments.
 
2.1     Change in Supplemental Availability.   The “Supplemental Availability”
provision, added to the Credit Agreement pursuant to the Third Amendment in
Section 2(a) thereto, and modified pursuant to Section 2(a) of the Fourth
Amendment, shall be modified further, retroactive to October 31, 2002, to
reflect an extension in the duration of “Supplemental Availability” from October
31, 2002 through the Fifth Amendment Date (which latter date shall be the new
“End Date” for “Supplemental Availability”).
 
2.2     Changes in Reserves.   The following reserves, imposed by the Agent in
respect of the “Formula Amount” pursuant to Section 2.1(a) of the Credit
Agreement, shall be modified as follows:





--------------------------------------------------------------------------------

(i)   the reserve in respect of the UK Parent Limited Guaranty is suspended,
subject to reinstatement, in Agent’s credit judgment, at any time or from time
to time after January 31, 2003; and
 
(ii)   the reserve for Billed Eligible Receivables, equal in amount to 100% of
the amount by which the face amounts thereof exceed actual costs (determined in
accordance with GAAP), shall be reduced to 65% of such amount.
 
2.3     Interest Rate Calculation.   The interest rate payable on Revolving
Advances shall be modified as follows:
 
(i)   the definition of “Applicable Margin,” appearing in Section 1.1 of the
Credit Agreement, is deleted; and
 
(ii)   the definition of “Revolving Interest Rate”, appearing in Section 1.1 of
the Credit Agreement is amended to read, in its entirety, as follows:
 
“Revolving Interest Rate” shall mean an interest rate per annum equal to (a)
with respect to Domestic Rate Loans, the sum of the Alternate Base Rate plus
50/100ths of one percent (.50%), and (b) with respect to Eurodollar Rate Loans,
the sum of the Eurodollar Rate plus two and 75/100ths of one percent (2.75%).
 
The interest rate payable on the Term Loan shall remain unchanged. The interest
rate payable on the “New Term Loan,” as that term is defined in Section 2.9 of
this Amendment, shall be as set forth and described therein.
 
2.4     Increase in Audit Fees.   The sum “Seven Hundred Dollars ($700),”
appearing in Section 3.5(b) of the Credit Agreement, is increased to “Seven
Hundred Fifty Dollars ($750)” in respect of the payment of audit fees.
 
2.5     Change in Financial Covenants.   The financial covenants, set forth in
Sections 6.5 through Section 6.10A of the Credit Agreement shall be modified as
follows and, in connection therewith, compliance by Borrower with Sections 6.9
and 6.10 of the Credit Agreement for the fiscal quarter ending on or closest to
October 31, 2002, is hereby irrevocably waived:
 
(a)     Change to Net Worth.   Existing Section 6.5 is deleted and the following
revised Section 6.5 is substituted in its place:
 
6.5     Net Worth.   Maintain a Net Worth of Borrower and its Domestic
Subsidiaries, on a consolidated basis, on the last day of each fiscal quarter of
the Borrower, equal to: (i) $10,600,000, on the last day of the fiscal quarter
ending on or closest to October 31, 2002, (ii) beginning on the last day of the
fiscal quarter ending closest to January 31, 2003, and continuing thereafter, on
a quarterly basis, on the last day of each succeeding fiscal quarter, an amount
equal to the sum of (A) $12,000,000 plus (B) a cumulative sum, determined by
adding together for each fiscal quarter of the Borrower ending on and after the
fiscal quarter ending on or closest to January 31, 2003, an amount equal to
seventy-five



-2-



--------------------------------------------------------------------------------

percent (75%) of net income, determined on a consolidated basis for Borrower and
its Domestic Subsidiaries in accordance with GAAP (without giving credit for any
losses, however) for each such fiscal quarter.
 
(b)     Change to Leverage Ratio.   Existing Section 6.6 of the Credit Agreement
is deleted and the following revised Section 6.6 is substituted in its place.
 
6.6     Leverage Ratio.   Maintain as of the end of each fiscal quarter of the
Borrower, a Leverage Ratio, determined for the four (4) consecutive fiscal
quarters ending on each such fiscal quarter end date, for Borrower and its
Domestic Subsidiaries, on a consolidated basis, not to exceed: (i) 3.50:1, at
the end of the fiscal quarter ending on or closest to October 31, 2002, and (ii)
3.00:1, at the end of each fiscal quarter ending subsequent to the fiscal
quarter ending on or closest to October 31, 2002, provided, however, that in
calculating the Leverage Ratio for all such fiscal quarters ending subsequent to
the fiscal quarter ending on or closest to October 31, 2002, the denominator
thereof (EBITDA) shall be adjusted in the same manner and to the same extent as
set forth in Section 6.9.
 
(c)     Change to Senior Leverage Ratio.   Existing Section 6.7 of the Credit
Agreement is deleted and the following revised Section 6.7 is substituted in its
place.
 
6.7     Senior Leverage Ratio.   Maintain as of the end of each fiscal quarter
of the Borrower, a Senior Leverage Ratio, determined for the four (4)
consecutive fiscal quarters ending on each such fiscal quarter end date, for
Borrower and its Domestic Subsidiaries, on a consolidated basis, not to exceed
2.50:1, provided, however, that, in making the calculation of Senior Leverage
Ratio for all fiscal quarters of Borrower ending after the fiscal quarter ending
on or closest to October 31, 2002, the denominator thereof (EBITDA) shall be
adjusted in the same manner and to the same extent as is provided in the
provisos to clause (ii) of Section 6.9.
 
(d)     Change to Capital Expenditures Limit.   Existing Section 6.8 of the
Credit Agreement is deleted and the following revised Section 6.8 is substituted
in its place.
 
6.8     Capital Expenditures.   Contract for, purchase or make any expenditure
or commitments for fixed or capital assets (including capitalized development
costs and capitalized leases) in an amount not to exceed for Borrower and its
Domestic Subsidiaries, on a consolidated basis, for each fiscal year, $750,000.
 
(e)     Change to Fixed Charge Coverage Ratio.   Existing Section 6.9 of the
Credit Agreement is deleted and the following revised Section 6.9 is substituted
in its place.
 
6.9     Fixed Charge Coverage Ratio.   Maintain as of the end of each fiscal
quarter of the Borrower, a Fixed Charge Coverage



-3-



--------------------------------------------------------------------------------

Ratio, for Borrower and its Domestic Subsidiaries on a consolidated basis,
determined for the four (4) consecutive fiscal quarters ending on each such
date, of not less than: (i) 1.00:1, at the end of each fiscal quarter of the
Borrower ending between (and including) the fiscal quarter ending on or closest
to January 31, 2003 and April 30, 2004, respectively; and (ii) 1.10:1, at the
end of each fiscal quarter of the Borrower ending subsequent to the fiscal
quarter ending on or closest to April 30, 2004, provided, however, that in
making the calculation of the Fixed Charge Coverage Ratio for all fiscal
quarters ending after the fiscal quarter ending on or closest to October 31,
2002, the numerator thereof (Operating Cash Flow) shall be adjusted by adding to
or deducting from EBITDA as used therein (as appropriate) the following amounts
for the period in question; that is to say: (i) adding net cash proceeds
received from contributions of equity (including pursuant to the issuance of
preferred stock); (ii) deducting any increase (net), in capitalized development
costs, and (iii) deducting all expenses (including acquisition costs) incurred
for the period in question by Borrower’s domestic (U.S.) operations and
allocated to any foreign operations of Borrower (including any Foreign
Subsidiary); offset by payments received during any such period from a Foreign
Subsidiary to reimburse Borrower for funds previously provided by Borrower;
provided, however, that in making the adjustments described in clauses (i)
through (iii) above, each such adjustment shall be made only to the extent the
adjustable event occurred (or was incurred) both (A) in the relevant period for
which EBITDA is being measured and (B) after May 3, 2002 in any event.
 
(f)     Change to Senior Fixed   Charge Coverage Ratio. Existing Section 6.10 of
the Credit Agreement is deleted and the following revised Section 6.10 is
substituted in its place.
 
6.10     Senior Fixed Charge Coverage Ratio.   Maintain as of the end of each
fiscal quarter of the Borrower, a Senior Fixed Charge Coverage Ratio for
Borrower and its Domestic Subsidiaries, on a consolidated basis, determined for
the four (4) consecutive fiscal quarters ending on each such date, of not less
than: (i) 01.40:1, at the end of the fiscal quarter of Borrower ending between
(and including) the fiscal quarter ending on or closest to January 31, 2003 and
October 31, 2003, respectively; and (ii) 1.20:1, at the end of each fiscal
quarter of the Borrower ending subsequent to the fiscal quarter ending on or
closest to October 31, 2003; provided, however, that for each fiscal quarter of
the Borrower ending after the fiscal quarter ending on or closest to October 31,
2002, in calculating Senior Fixed Charge Coverage Ratio, the numerator thereof
(Operating Cash Flow) shall be adjusted in the same manner and to the same
extent as is provided in the provisos to Section 6.9.



-4-



--------------------------------------------------------------------------------

 
(g)     Change to EBITDA Covenant.   Existing Section 6.10A of the Credit
Agreement is deleted and the following revised Section 6.10A is substituted in
its place:
 
6.10A     EBITDA.   EBITDA of the Borrower and its Domestic Subsidiaries, on a
consolidated basis, for each fiscal period prescribed below, shall be at least
the following: (i) for the trailing two (2) fiscal quarters ending on or closest
to October 31, 2002, $1,635,000, and (ii) for the each single fiscal quarter
ending on or closest to (A) January 31, 2003 and April 30, 2003, $500,000, (B)
July 31, 2003, October 31, 2003, January 31, 2004 and April 30, 2004, $600,000,
and (D) July 31, 2004 and each succeeding fiscal quarter ending thereafter,
$700,000; provided, however, that in calculating EBITDA for each covenanted
fiscal period ending on and after the fiscal quarter of Borrower ending on or
closest to January 31, 2003, there shall be deducted therefrom the amount of all
expenses (including acquisition expenses) incurred in the period in question
(but subsequent to the fiscal year of Borrower ended on or closest to April 30,
2002) by Borrower’s consolidated domestic (U.S.) operations and allocated to any
foreign operations of Borrower (including any Foreign Subsidiary) offset by
payments received during any such period from a Foreign Subsidiary to reimburse
Borrower for funds previously provided by Borrower.
 
2.6     Change in Method of Reporting on Eligible Receivables.   Notwithstanding
the terms of Section 9.2 of the Credit Agreement, henceforth, reporting of
Eligible Receivables shall be done as follows:
 
(i)     Billed Receivables shall be reported at the midpoint and again at the
end of each fiscal month, as soon as practicable thereafter, but not later than
twenty (20) days thereafter;
 
(ii) Unbilled Receivables shall be reported at the end of each fiscal month of
the Borrower, as soon as practicable after, but not later than twenty (20) days
after, the last day of such fiscal month.
 
2.7     Addition to Quarterly Reporting.   Together with the quarterly financial
statements of Borrower and its Subsidiaries required to be delivered pursuant to
Section 9.8 of the Credit Agreement, henceforth, Borrower shall include a “cash
flow” statement for its domestic (U.S.) operations and related explanatory
schedules, to be compiled and presented in a manner reasonably satisfactory to
the Agent.
 
2.8     Addition to Monthly Reporting.   Together with the monthly financial
statements of Borrower and its Subsidiaries required to be delivered pursuant to
Section 9.9 of the Credit Agreement, henceforth, Borrower shall include monthly
consolidating balance sheets and income statements on both domestic and foreign
operations.
 
2.9     New Term Loan.   Section 2.4 of the Credit Agreement shall be modified
to reflect the addition of a new term Loan, by the addition thereto of a new
Section 2.4A at the end of said Section 2.4, to read as follows:



-5-



--------------------------------------------------------------------------------

 
A.     New Term Loan.   During the period commencing on the Fifth Amendment Date
and ending on February 28, 2003 (the “Increase Period”), Borrower may, at its
option, obtain a new term loan from WBCC (the “New Term Loan”), subject,
however, to meeting the following terms, covenants and conditions:
 
(i)     the maximum amount of the New Term Loan cannot exceed the lesser of (A)
$1,000,000, or (B) 100% of the amount of each cash equity contribution received
by Borrower between May 3, 2002 and February 28, 2003, to the extent in excess
of $700,000 (rounded down to the nearest $10,000) to the extent applied, when
received, to the payment of Revolving Advances (after which the same may be
re-borrowed;
 
(ii)     Borrower may request and obtain no more than two (2) disbursements of
the New Term Loan during the Increase Period, with such disbursements to be
obtained on, or within five (5) Business Days after, December 31, 2002 and
February 28, 2003, respectively (unless in either or both cases, a sooner or
later date is approved by the Agent) and in amounts not less than $250,000 per
disbursement (unless otherwise approved by the Agent); provided that the initial
such disbursement cannot exceed $600,000 in any event;
 
(iii)     a disbursement of the New Term Loan (herein, an “Increase”) may not be
requested and, if requested, shall not be made available to the Borrower if a
Default or Event of Default then exists; and
 
(iv)     the second disbursement of the New Term Loan may not be requested (or,
if requested, shall not be granted) unless on or prior to its disbursement the
Bank of Scotland shall have agreed, under the terms of the Scotland Agreements
(as hereinafter defined) to permit Foreign Subsidiaries to reimburse Borrower
and/or its Domestic Subsidiaries, as appropriate, for any costs or expenses
(including overhead) incurred by it or them for and on behalf of the Foreign
Subsidiaries, or any of them, in a manner satisfactory to Agent.
 
B.     Application of Proceeds.   The proceeds of each Increase shall be applied
to repay Revolving Advances (but may be re-borrowed subsequent thereto);
 
C.     Interest Rate.   The New Term Loan (including each Increase) shall bear
interest from the date of its disbursement at the same interest rate and be
payable at the same time as interest payable on the Term Loan (regardless
whether the Term Loan is or has been paid in full);
 
D.     Amortization.   On March 1, 2003, the then disbursed amount of all
Increases shall be aggregated and such aggregated sum thenceforth shall be the
“New Term Loan” for all purposes of the Credit Agreement, and be repaid in equal
installments, based on a twenty-four (24) month level principal amortization
beginning on March 1, 2003, and continuing on the first day of each succeeding
calendar month, with the then unpaid principal balance thereof remaining at the
end or the Term to be due and payable in full on such date.
 
E.     Commitment.   The Commitment of WBCC as sole Lender in respect of the New
Term Loan shall increase by the amount of each Increase.



-6-



--------------------------------------------------------------------------------

 
F.     New Note.   On the Fifth Amendment Date, the Borrower shall execute a new
Term Note in favor of WBCC equal in principal amount to the New Term Loan on the
Fifth Amendment Date (such new note herein called the “New Note”).
 
G.     No Other Changes.   Except as expressly set forth hereinabove, the New
Term Loan shall be subject to the same terms, covenants and conditions as the
Term Loan as if made an integral part thereof from its inception, provided that
Section 2.15(b) (Excess Cash Flow recapture) shall not apply to the New Term
Loan until the fiscal year ending closest to April 30, 2004.
 
2.10     Change in Negative Covenant Affecting Loans and Advances to Foreign
Subsidiaries.   Subsequent to the Fifth Amendment Date, and notwithstanding
Section 7.5 of the Credit Agreement or any other provisions hereof, no loans,
advances or extensions of credit, whether direct or indirect, shall be made to
any Foreign Subsidiary by the Borrower or any Domestic Subsidiary, except that
the foregoing shall not prohibit: (i) internal overhead allocations or (ii) the
actual costs of materials, supplies or services not part of overhead, so long as
the total amount of all such costs does not exceed $100,000 per fiscal year of
Borrower, net of cash reimbursements to Borrower or its Domestic Subsidiaries,
as appropriate, by a Foreign Subsidiary.
 
2.11     Change in Term of Agreement.   The stated Term of the Credit Agreement,
set forth in Section 13.1 of the Credit Agreement, shall be changed from
February 7, 2003 to December 9, 2005. The current early termination fee, equal
in amount to one percent (1%) of the aggregate Commitments, shall remain
unchanged through the end of the extended Term.
 
SECTION 3.     Waiver of Claims.   As a specific inducement to WBCC without
which the Obligors acknowledge WBCC would not enter into this Fifth Amendment,
the Borrower hereby waives any and all claims that it may have against any other
Party, as of the date hereof, arising out of or relating to the Credit Agreement
or any Other Document whether sounding in contract, tort, or any other basis.
 
SECTION 4.     Fees.   Borrower shall pay to WBCC a fully earned, non-refundable
amendment fee equal to $50,000 on the Fifth Amendment Date as consideration for
the modifications to the Credit Agreement set forth herein.
 
SECTION 5.     Miscellaneous.
 
5.1     Reference to Credit Agreement.   Upon the effectiveness of this Fifth
Amendment, each reference in the Credit Agreement to “this Credit Agreement” and
each reference in the Other Documents to the Credit Agreement, shall mean and be
a reference to the Credit Agreement as amended hereby.
 
5.2     Effect on Other Documents.   Except as specifically amended by this
Fifth Amendment, all terms of the Credit Agreement and all Other Documents shall
remain in full force and effect and are hereby ratified and confirmed.
 
5.3     No Waiver.   The execution, delivery and effectiveness of this Fifth
Amendment shall not operate as a waiver of any right, power, or remedy of
Lenders or the Agents under any of the Other Documents, nor constitute a waiver
of any provision of any of the Other Documents.



-7-



--------------------------------------------------------------------------------

 
5.4     Costs, Expenses and Taxes.   The Borrowers agrees to pay on demand the
costs and expenses of WBCC incurred in connection with the preparation,
reproduction, execution, and delivery of this Fifth Amendment and the other
instruments and documents to be delivered hereunder, including the reasonable
fees and out-of-pocket expenses of counsel for WBCC with respect hereto.
 
5.5     No Novation.   Nothing contained herein intended, or shall be construed,
to constitute a novation to the Credit Agreement or any Other Document.
 
5.6     Governing Law.   This Fifth Amendment shall be governed by and construed
in accordance with the laws of the State of New York, without giving affect to
conflict of law provisions.
 
5.7     Counterparts.   This Fifth Amendment may be executed in counterparts.
Each counterpart shall bind the Party or Parties executing same. All
counterparts, taken together, shall constitute one and the same agreement.
 
SECTION 6.     Conditions Precedent.   The following shall constitute express
conditions precedent to any obligation of WBCC under this Amendment: (i) receipt
by Agent of payment of the fee specified in Section 4; (ii) execution and
delivery to the Agent (A) by the Obligors of this Amendment (B) by the Borrower
of the New Note and (C) by the Guarantors of their acknowledgement hereof
appended hereto; (iii) satisfaction by Agent no Default or Event of Default
shall exist; (iv) receipt by Agent of evidence satisfactory to Agent that any
defaults under or in respect of the financial covenants set forth in the loan
contracts with the Foreign Subsidiaries (guaranteed by Borrower) from the Bank
of Scotland (the “Scotland Agreements”) have been waived (pending their
subsequent modification, as described below); and (v) satisfaction by Agent that
no change having, or which could reasonably be expected to have, a Material
Adverse Effect has occurred.
 
SECTION 7.     Conditions Subsequent.   The following shall constitute express
conditions subsequent to the continuing obligation of WBCC under this Amendment,
and the failure of Borrower to meet any one of such conditions subsequent by the
date specified below shall, at the option of WBCC, constitute an Event of
Default:
 
(i)     by not later than January 24, 2003, WBCC shall have received evidence
satisfactory to it that the BL&P Notes have been restructured to reflect a
deferment of the payments owing thereon on terms and conditions satisfactory to
WBCC; (ii) by not later than November 15, 2003, the financial covenants set
forth in the Scotland Agreements shall have been modified to cover future
periods, each in a manner satisfactory to WBCC; and (iii) by not later than
November 15, 2003, executed originals of all documentation between or among
Borrower, WBCC and Bank of Scotland pertaining to the Bank of Scotland loan,
including particularly the intercreditor agreement, shall have been received by
WBCC (to the extent not heretofore received by WBCC).



-8-



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have caused this Fifth Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
WHITEHALL BUSINESS CREDIT
CORPORATION, as Lender and as Agent
By:
 
    /s/    OTTO BRUNKE        

--------------------------------------------------------------------------------

Name:
 
    Otto Brunke        
Title:
 
    Assistant Vice President



-9-



--------------------------------------------------------------------------------

 
HLM DESIGN, INC., as Borrower and Borrowing Agent
By:
 
    /s/    JOSEPH M. HARRIS        

--------------------------------------------------------------------------------

Name:
 
    Joseph M. Harris
Title:
 
    President & Chairman of the Board

 
JPJ ARCHITECTS, INC., as Affiliate Guarantor
By:
 
    /s/    JOSEPH M. HARRIS        

--------------------------------------------------------------------------------

Name:
 
    Joseph M. Harris
Title:
 
    President

 
HLM DESIGN USA, INC., as Affiliate Guarantor
By:
 
    /s/    JOSEPH M. HARRIS        

--------------------------------------------------------------------------------

Name:
 
    Joseph M. Harris
Title:
 
    President

 
HLM DESIGN ARCHITECTURE
ENGINEERING AND PLANNING, P.C., as
Affiliate Guarantor
By:
 
    /s/    JOSEPH M. HARRIS        

--------------------------------------------------------------------------------

Name:
 
    Joseph M. Harris
Title:
 
    President

 
HLM DESIGN OF NORTHAMERICA, INC., as Affiliate Guarantor
By:
 
    /s/    JOSEPH M. HARRIS        

--------------------------------------------------------------------------------

Name:
 
    Joseph M. Harris
Title:
 
    President, CEO & Chairman of the Board



-10-



--------------------------------------------------------------------------------

 
SOTA SOFTWARE SYSTEMS, INC., as Affiliate Guarantor
By:
 
    /s/    JOSEPH M. HARRIS        

--------------------------------------------------------------------------------

Name:
 
    Joseph M. Harris
Title:
 
    President
     
ACKNOWLEDGED AND CONSENTED TO
AS INDIVIDUAL GUARANTORS:
 
The undersigned acknowledge and consent to the foregoing in respect of their
pre-existing guaranties, provided that their liabilities thereunder shall not be
increased hereby.
 
    /s/    VERNON B. BRANNON        

--------------------------------------------------------------------------------

    Vernon B. Brannon
    Individually
     
    /s/    JOSEPH M. HARRIS         

--------------------------------------------------------------------------------

    JOSEPH M. HARRIS
    Individually
   

 



-11-